                            UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF NEW MEXICO

In re: JB AND COMPANY CHEVRON, LLC,                                       No. 19-11504-j11

        Debtor.

                                    MEMORANDUM OPINION

        Before the Court is a claim of New Mexico Taxation and Revenue Department

(“NMTR”) and an objection to the claim (“Objection to Claim” - Doc. 155) filed by Centinel

Bank of Taos (“Centinel Bank”). The Court held a final, evidentiary hearing on the Objection to

Claim on August 6, 2021 and took the matter under advisement. For the reasons explained

below, the Court will sustain the Objection to Claim.

                                                 FACTS1

        JB and Company Chevron, LLC (“JB Chevron”) filed a voluntary petition under chapter

11 of the Bankruptcy Code on June 24, 2019. On the same date, JB Chevron’s principals, Johnny

Bautista Gonzales and Nancy Pauline Gonzales (together, the Gonzaleses) filed a voluntary

petition under chapter 13 of the Bankruptcy Code, as Case No. 19-11501-t13 (the “Gonzales

Chapter 13 Case”).

        JB Chevron scheduled NMTR as holding a claim in the amount of $130,000.00 secured

by a liquor license (the “Liquor License”). See Exhibit B. JB Chevron scheduled Centinel Bank

as holding a secured claim in the amount of $290,686.00, secured by the Liquor License and by

other collateral. Id. JB Chevron scheduled the Liquor License with a value of $400,000.00. Id.




1
 With the parties’ consent, the Court took judicial notice of the docket and the documents filed in the JB
Chevron bankruptcy case and in Case No. 20-11769-t7 filed by Johnny Bautista Gonzales and Nancy
Pauline Gonzales. The Court sustained NMTR’s objection to the Court taking judicial notice of the
docket and documents filed in the Gonzaleses’ chapter 13 case, Case No. 19-11501-t13.



Case 19-11504-j11        Doc 169      Filed 08/31/21       Entered 08/31/21 10:50:33 Page 1 of 24
        On January 1, 2020, the Court entered an Order Fixing Time for Filing Proofs of Claim

and Interests (“Claims Bar Date Order”). See Exhibit E. The claims bar date for NMTR and other

creditors was February 20, 2020 (the “Claims Bar Date”).2 JB Chevron gave notice of the Claims

Bar Date to all creditors, including Centinel Bank and NMTR, on January 6, 2020. See Exhibit F.

        Centinel Bank timely filed a proof of claim on January 17, 2020, asserting a claim of

$310,445.51, secured by a lien on the Liquor License and other collateral. See Exhibit G.

Attached to Centinel Bank’s proof of claim is a UCC Financing Statement identifying the Liquor

License as collateral securing the debt JB Chevron owed to Centinel Bank. Id. JB Chevron’s debt

to Centinel Bank is also secured by the following property owned by the Gonzaleses

individually: 1) real property upon which JB Chevron operated a gas station and convenience

store (the “Gas Station Property”); 2) the Gonzaleses’ residence (the “Residence”); and 3) twelve

acres of farmland in Questa, New Mexico (the “Farmland Property”).

        NMTR filed the following proofs of claim in the JB Chevron chapter 11 case:

                 (a)      NMTR timely filed a proof of claim on July 8, 2019, asserting a claim in

the amount of $137,397.33 (the “Original Claim”). See Exhibit C. The Original Claim was based

on past due tax liabilities arising from CRS-1 (gross receipts tax) returns, and estimated tax

liabilities for periods in which there were non-filed CRS-1 returns and non-filed Combined Fuel

Tax (“CFT”) returns. Id. The Original Claim asserted (i) a secured claim in the amount of

$117,794.59 for taxes, penalties, and interest due on timely filed and late filed CRS-1 returns, (ii)

a priority unsecured claim in the amount of $18,767.40 based on estimated pro-rated average

taxes on non-filed CRS-1 returns and estimated withholding taxes and interest based on



2
 For governmental units like NMTR, the Claims Bar Date Order fixed a bar date of the later of February 20, 2020
or 180 days after the petition date. The claims bar date applicable to NMTR was February 20, 2020 because
February 20, 2020 is later than 180 days after the date JB Chevron filed its voluntary bankruptcy petition.

                                                       -2-

Case 19-11504-j11          Doc 169       Filed 08/31/21       Entered 08/31/21 10:50:33 Page 2 of 24
mismatched returns; and (ii) a non-priority unsecured claim in the amount of $835.34 for

estimated penalties based on late-filed, non-filed, and “mismatched” CRS-1 and WC (worker’s

compensation) returns and penalties relating to non-filed CFT returns. Id. Attachments to the

Original Claim reflect estimated taxes on a total of thirteen mismatched returns JB Chevron filed

with NMTR and with the New Mexico Department of Workforce Solutions. Id.

       (b)     NMTR timely amended its proof of claim on October 23, 2019 (the “Second

Claim”), asserting a claim in the amount of $134,439.35. See Exhibit D. The secured, priority

unsecured, and non-priority unsecured components of the Second Claim are the same as stated in

the Original Claim except the priority unsecured claim is reduced from $18,767.40 to

$15,809.42. Id. Like the Original Claim, the Second Claim is based on a combination of timely

and late filed returns and estimated taxes for non-filed returns. Id. Like the Original Claim, the

Second Claim reflects estimated taxes on a total of thirteen mismatched returns JB Chevron filed

with NMTR and with the New Mexico Department of Workforce Solutions. Id.

       (c)     On January 29, 2021, NMTR filed another amended proof of claim (the “Third

Claim”), asserting a claim in the amount of $1,096,104.18. See Exhibit V. The Third Claim

states that it amends the Second Claim. Id. The Third Claim asserts (i) a secured claim in the

amount of $117,794.59 for taxes, penalties, and interest due on timely filed and late filed CRS-1

returns; (ii) a priority unsecured claim in the amount of $504,693.29 based on timely and late

filed CRS-1 returns; estimated withholding taxes and interest based on mismatched returns filed

for various periods in 2015, 2016, 2017 and 2018; NMTR gross receipts tax project assessments

for mismatched CRS-1 returns for various periods in 2016, 2017 and 2018; and estimated taxes

and interest for a mismatched WC-1 return for a period in 2017; and (iii) a non-priority

unsecured claim in the amount of $473,616.30 for penalties and interest based on timely and late



                                                -3-

Case 19-11504-j11       Doc 169     Filed 08/31/21     Entered 08/31/21 10:50:33 Page 3 of 24
filed CRS-1 returns, mismatched returns, and NMTR gross receipts taxes based on project

assessments for various periods in 2014, 2015, 2016, 2017, 2018, and 2019. Id.

               (i)    Attachments to the Third Claim show that the increase of NMTR’s claim

from $134,439.35 under the Second Claim to $1,096,104.18 under the Third Claim was

attributable to NMTR tax assessments, called project assessments, following NMTR’s audit of

ten JB Chevron CRS-1 returns filed for 2014, 2015, 2016, 2017, and 2018 tax reporting periods.

Id. NMTR performed the audits as a result of mismatches between CRS-1 returns JB Chevron

filed with NMTR and Schedules C the Gonzaleses included in their individual federal income tax

returns filed with the Internal Revenue Service (“IRS”). The project assessments increased the

amount of gross receipts taxes NMTR had included in the Original Claim and Second Claim for

the ten JB Chevron CRS-1 returns that were unaudited.

               (ii)   The Third Claim includes the same amount of estimated taxes on the

thirteen mismatched returns JB Chevron filed with NMTR and with the New Mexico

Department of Workforce Solutions previously included in the Original Claim and the Second

Claim. Id. The Third Claim also includes the same amount of estimated taxes based on non-filed

CFT returns previously included in the Original Claim and the Second Claim. Id.

       (d)     On August 5, 2021, NMTR filed another amended proof of claim (the “Fourth

Claim”), asserting a claim of $886,220.84. See Exhibit 1. The Fourth Claim states that it amends

the Third Claim. Id. The Fourth Claim asserted (i) a secured claim in the amount of $117,794.59,

(ii) a priority unsecured claim in the amount of $503,150.08.29, and (ii) a non-priority unsecured

claim in the amount of $265,276.17. Id. The Fourth Claim is substantially similar to the Third

Claim, except the Fourth Claim eliminates NMTR’s claim for two 2014 tax project assessments

outside the applicable statute of limitations. Like the Third Claim, attachments to the Fourth



                                                -4-

Case 19-11504-j11      Doc 169     Filed 08/31/21     Entered 08/31/21 10:50:33 Page 4 of 24
Claim reflect NMTR gross receipts tax project assessments for eight CRS-1 returns mismatched

with IRS returns the Gonzaleses filed for periods in 2015, 2016, 2017 and 2018; estimated taxes

on the thirteen mismatched returns JB Chevron filed with NMTR and with the New Mexico

Department of Workforce Solutions previously included in the Original Claim and the Second

Claim; and estimated taxes based on non-filed CFT returns previously included in the Original

Claim and the Second Claim. Id.

       The Chapter 11 Plan

       JB Chevron filed Debtor’s Liquidating Plan of Reorganization dated April 20, 2020 (the

“Plan”) and Disclosure Statement in Support of Debtor’s Liquidating Plan (the “Disclosure

Statement”) on April 20, 2020. See Exhibits H and I. The Plan provided, in relevant part, that

       (a)     NMTR is owed $117,794 plus interest on its secured claim, which would be paid

in full from the proceeds of the sale of the Liquor License. See Exhibit H.

       (b)     JB Chevron would pay Centinel Bank’s claim, in part, from the proceeds of the

sale of the Liquor License. Id.

       (c)     Holders of allowed priority unsecured tax claims would be paid in full within 60

months after the petition date. Id.

       NMTR objected to JB Chevron’s Plan and Disclosure Statement, asserting that JB

Chevron had not submitted required CFT (combined fuel tax ) reports from December 2014

through the petition date and had not resolved discrepancies in its employer withholding tax

reports submitted to NMTR and to the New Mexico Department of Workforce Solutions. See

Exhibit L. NMTR asserted further that payment of all tax liability due to NMTR is a condition

precedent to NMTR issuing a tax clearance certificate required by the Liquor Control Act,

NMSA 1978, § 60-3A-1, et. seq. for the transfer of the Liquor License. Id.



                                                -5-

Case 19-11504-j11       Doc 169       Filed 08/31/21   Entered 08/31/21 10:50:33 Page 5 of 24
       Centinel Bank also filed an objection to the Plan, stating, in part, that it would not oppose

confirmation of an amended plan that incorporated the terms of an agreement with JB Chevron

and the Gonzaleses regarding termination of the automatic stay. See Exhibit M.

       The Court confirmed the Plan by entering a Stipulated Order Confirming Plan of

Reorganization on June 3, 2020. See Stipulated Order Confirming Plan of Reorganization

(“Confirmation Order” – Exhibit P). NMTR, Centinel Bank, and JB Chevron, by their respective

counsel, all approved the Confirmation Order. Id. The Confirmation Order provides that “[T]he

Debtor shall provide all tax reporting required by [NMTR]. [NMTR] shall be under no obligation

to provide a tax clearance or release its claims against the Liquor License unless and until its

claim is paid in full from the proceeds of the sale of the Liquor License.” Id.

       Neither NMTR’s Third Claim nor its Fourth Claim, filed well after NMTR filed its

objection to the Plan, increased the amount of NMTR’s claim under the Original and Second

Claim for combined fuel taxes (CFT) or withholding taxes. See Exhibits C, D, and V and Exhibit

1.

       The Gonzaleses’ Bankruptcy Cases

       While the Gonzales Chapter 13 Case was pending, Centinel Bank, JB Chevron and the

Gonzaleses reached an agreement for termination of the automatic stay (the “Stay Agreement”),

which contemplated the sale of the Liquor License, with the net proceeds to be paid to Centinel

Bank after payment of NMTR’s allowed secured claim; Centinel Bank not opposing a lease to a

third party of the Gas Station Property, with purchase option; sale of the Farmland Property with

the net proceeds to be paid to Centinel Bank; and the stay remining in place on the Residence

pending further order of the Court, unless there was a default under the Stay Agreement. See

Exhibit J. Centinel Bank entered into the Stay Agreement in part because it anticipated receiving



                                                 -6-

Case 19-11504-j11       Doc 169     Filed 08/31/21     Entered 08/31/21 10:50:33 Page 6 of 24
a portion of the proceeds from the sale of the Liquor License. The Stay Agreement was approved

in JB Chevron’s bankruptcy case and in the Gonzales Chapter 13 Case. See Exhibits N and O.

The Gonzales Chapter 13 Case was dismissed by stipulation on July 20, 2020. See Exhibit X.

       Following dismissal of the Gonzales Chapter 13 Case, the Gonzaleses filed a voluntary

petition under chapter 7 of the Bankruptcy Code as Case No. 7-20-11769-TS (the “Gonzales

Chapter 7 Case”). See Exhibit Y. In November 2020, in connection with the Gonzales Chapter 7

case, Centinel Bank, the Gonzaleses, and the Chapter 7 Trustee reached an agreement for

termination of the automatic stay, abandonment of property, and a carve-out (the “Stay/Carve-

Out Agreement”). See Exhibits AA and BB. The Stay/Carve-Out Agreement included a

provision for the sale of the Farmland Property with a carve-out from Centinel Bank’s lien

against the property for the benefit of the bankruptcy estate. Id. The Court entered an order

approving the Stay/Carve-Out Agreement on December 10, 2020. See Exhibit BB. The carve-out

provision provided a 50-50 split of the net proceeds from the sale of the Farmland Property

between Centinel Bank and the chapter 7 bankruptcy estate. See Exhibit AA. Centinel Bank

agreed to the carve-out provision in part because it anticipated receiving proceeds from the sale

of the Liquor License. By an order entered May 20, 2021, the Court approved the sale of the

Farmland for $50,000, with the net sale proceeds to be split evenly between Centinel Bank and

the bankruptcy estate pursuant to the Stay/Carve-Out Agreement. See Exhibit DD. Centinel Bank

received $22,177.50 from the net proceeds of the sale of the Farmland Property. See Exhibit EE.

       The Sale of the Liquor License

       On September 24, 2020, JB Chevron filed a motion to approve the sale of the Liquor

License. See Motion for Order Approving Sale of Dispenser’s License 799 Free and Clear of

Liens and Use of Sales Proceeds to Pay Claims (“Motion to Approve Sale of Liquor License” –



                                                -7-

Case 19-11504-j11      Doc 169      Filed 08/31/21     Entered 08/31/21 10:50:33 Page 7 of 24
Exhibit Q). The Motion to Approve Sale of Liquor License stated that NMTR has a lien against

the Liquor License for unpaid gross receipts tax in the approximate amount of $137,000, that

Centinel Bank has a junior lien against the Liquor License in the approximate amount of

$310,445.51, and that the anticipated sale of the Liquor License would pay NMTR’s claim in full

and would pay a significant portion Centinel Bank’s claim. Id. NMTR did not object to the

Motion to Approve Sale of Liquor License. The Court granted the Motion to Approve Sale of

Liquor License on October 23, 2020. See Default Order Approving Sale Free and Clear of Liens

(the “Sale Order” – Exhibit R). The Sale Order authorized the sale of the Liquor License on the

terms set forth in the Motion to Approve Sale of Liquor License, and provided that the sale

proceeds may immediately be used to pay the costs of sale, the amount due to NMTR, and any

amounts due to beverage suppliers, with the remaining sale proceeds to be paid to Centinel Bank.

Id.

       Despite the entry of the Sale Order, NMTR refused to permit the closing of the sale of the

Liquor License. On January 22, 2021, JB Chevron filed a motion to enforce the Sale Order and

requested an emergency hearing on its motion. See Exhibits S and T. On January 29, 2021, a

stipulated order was entered requiring NMTR to issue a letter of clearance allowing the sale of

the Liquor License. See Stipulated Order Setting out Sales Procedure – Exhibit U. Pursuant to

the Stipulated Order Setting out Sales Procedure, NMTR received $147,211.09 from the

proceeds of the sale of the Liquor License, based on the Second Claim in the amount of

$134,439.35 plus interest from the petition date. Id. The remaining sale proceeds in the amount

of $152,127.23, after payment of the broker’s sales commission, a renewal fee, and a liquor

distributor’s claim, are being held by JB Chevron’s counsel in his attorney trust account pending

further order of the Court. Id.



                                               -8-

Case 19-11504-j11       Doc 169    Filed 08/31/21     Entered 08/31/21 10:50:33 Page 8 of 24
       NMTR’s Audit of JB Chevron’s Tax Returns Resulting in NMTR’s Late-Filed Proofs of
       Claim

       NMTR reviews information reported in taxpayers’ federal income tax returns to ensure

that the amounts reported on federal tax returns match the amounts reported on state tax returns.

For limited liability companies, NMTR compares the income reported on Schedule C of the

federal tax returns filed by the members of the limited liability company with the income or

revenue reported on the limited liability company’s tax returns filed with NMTR. NMTR

receives magnetic media from the IRS that NMTR uses to conduct audits. If amounts reported on

returns filed with the IRS do not match with amounts reported on returns filed with NMTR,

NMTR calls it a “mismatch.” An audit resulting from a mismatch can result in NMTR assessing

additional taxes, known as project assessments.

       Centinel Bank received copies of the Gonzaleses’ individual federal tax returns for tax

years 2014 through 2018 in July of 2019, about seven months before the Claims Bar Date. This

is the only information before the Court regarding when the Gonzaleses’ individual federal tax

returns for those years were filed with the IRS. In September 2020, NMTR began an audit of JB

Chevron’s CRS-1 tax reports for 2014 through 2018 after NMTR “management” provided Sylvia

Sena, tax audit supervisor for NMTR, with IRS magnetic data for 2014 through 2018 federal tax

returns the Gonzaleses filed with the IRS. NMTR began its audit because of a mismatch between

amounts the Gonzaleses reported to the IRS on their individual federal tax returns with amounts

JR Chevron reported on CRS-1 reports filed with NMTR. Ms. Sena did not know when the

Gonzaleses filed their 2014-2018 individual federal tax returns, when the IRS transmitted the

magnetic data from those tax returns to NMTR, or when NMTR received that information from

the IRS. There is no evidence before the Court regarding when the IRS transmitted the magnetic

data from the Gonzaleses’ individual federal tax returns to NMTR, whether NMTR could have

                                               -9-

Case 19-11504-j11      Doc 169     Filed 08/31/21     Entered 08/31/21 10:50:33 Page 9 of 24
 received that information from the IRS earlier had it requested it, or the date NMTR received

 that information from the IRS.

        The only evidence before the Court regarding the timing of NMTR’s audit in relation to

 when MMTR learned of the mismatches is that it conducted the audit in the ordinary course of

 its business and that it began its audit sometime in September 2020. NMTR had notice of JB

 Chevron’s chapter 11 bankruptcy case and the Claims Bar Date fixed at February 20, 2020. Yet,

 there is no evidence before the Court that NMTR made any effort to expedite the transmission of

 any information it received from the IRS to NMTR’s audit department.

        The audit of JB Chevron’s tax returns against Schedule C of the Gonzaleses’ individual

 federal tax returns3 revealed underreporting of amounts due for gross receipts taxes owed to

 NMTR for tax years 2014 through 2018. NMTR mailed a letter to JB Chevron on November 16,

 2020 notifying JB Chevron of the mismatches and its notice of intent of assessment of additional

 tax due. JB Chevron did not respond. Lisa Ela, tax examiner for NMTR, learned in late

 December of 2020 that NMTR’s auditor had completed the project assessment resulting in

 significant additional taxes due. She received the figures from the audit in January of 2021 and

 prepared the Third Claim filed on January 29, 2021, increasing NMTR’s claim from $134,439.35

 plus post-petition interest to $1,096,104.18. See Exhibit V. On the same day, NMTR mailed JB

 Chevron a notice of assessment. The Third Claim was filed more than 11 months after expiration

 of the Claims Bar Date and about eight months after confirmation of JB Chevron’s Plan.

        The Fourth Claim filed August 5, 2021 reduced NMTR’s claim from $1,096,104.18 to

 $866,220.84 because the Third Claim included assessments for tax year 2014 outside the statute

 of limitations. See Exhibit 1.


 3
   Because JB Chevron is a limited liability company, and the Gonzaleses are its sole members, income
 from JB Chevron appears on Schedule C of the Gonzaleses’ individual tax returns.

                                                  -10-

Case 19-11504-j11       Doc 169      Filed 08/31/21      Entered 08/31/21 10:50:33 Page 10 of 24
                                             DISCUSSION

         Centinel Bank’s Objection to Claim objects to the Third Claim. Upon the stipulation of

 the parties, the Objection to Claim is deemed an objection to the Fourth Claim filed the day

 before the evidentiary hearing. However, the Court’s analysis is based on the facts and

 circumstances surrounding the filing of the Third Claim since the Fourth Claim is identical to the

 Third Claim except for the elimination of tax assessments outside the statute of limitations.4

         NMTR filed the Third Claim nearly year after the Claims Bar Date and more than seven

 months after confirmation of JB Chevron’s Plan. Centinel Bank contends that the Third Claim is

 really an untimely filed new claim, and that, even if it is not a new claim, NMTR cannot amend

 its timely filed Second Claim at this late date. NMTR counters that the amendment is necessary

 to make the claim accurate, and that JB Chevron’s submission of incomplete or incorrect returns

 to NMTR caused the problem.

         Different standards apply to whether to permit an amendment to a timely filed claim after

 the claims bar date and whether to permit the filing of a new claim after the bar date. See infra.

 Therefore, in determining whether the Fourth Claim is time barred, the Court must first

 determine whether the Third and Fourth Claims are amendments of the Second Claim or are in

 fact new claims. “The court should not allow truly new claims to proceed under the guise of

 amendment.” Unioil v. Elledge (In re Unioil, Inc.), 962 F.2d 988, 992 (10th Cir. 1992). See also

 In re Hemingway Transp., Inc., 954 F.2d 1, 10 (1st Cir. 1992) (“[T]he proposed amendment must

 not be a veiled attempt to assert a distinctly new right to payment as to which the debtor estate

 was not fairly alerted by the original proof of claim.”).


 4
   The Third Claim and the Fourth Claim were both filed after the Claims Bar Date. If the Third Claim is
 allowed as an amended claim, the Fourth Claim would likewise be allowed because it merely reduces the
 amount of NMTR’s claim. If the amendment reflected in the Third Claim is disallowed, the same
 reasoning would apply to the Fourth Claim.

                                                  -11-

Case 19-11504-j11        Doc 169     Filed 08/31/21      Entered 08/31/21 10:50:33 Page 11 of 24
        A less demanding standard applies to amending timely filed claims than to filing new

 claims after the claims bar date. Ordinarily, courts should freely permit amendment of a timely

 filed proof of claim “so long as the claim initially provided adequate notice of the existence,

 nature, and amount of the claim as well as the creditor’s intent to hold the estate liable.” Unioil,

 962 F.2d at 992. See also In re Tanaka Brothers Farms, Inc., 36 F.3d 996, 998 (10th Cir. 1994)

 (“A creditor’s ‘[l]ate-filed amendments to proofs of claim should be treated with liberality’ . . . .

 ”) (quoting Unioil, 962 F.2d at 992). On the other hand, if the amended claim is really a new

 claim, the claimant must satisfy the stringent excusable neglect standard under Fed.R.Bankr.P.

 9006(b)(1) and Pioneer Inv. Services Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380 (1993)

 to file an untimely new claim. See In re Las Uvas Valley Dairies, 620 B.R. 367, 374 (Bankr.

 D.N.M. 2020) (applying Fed.R.Bankr.P. 9006(b)(1) and Pioneer after determining that the

 creditor’s amended claim was a really a new claim); see also In re Enron Corp., 419 F.3d 115,

 133-34 (2d Cir. 2005) (the difference between the analysis applicable to an amended claim filed

 after the claims bar date and the analysis of a tardily filed new claim is: “While belated

 amendments will ordinarily be ‘freely allowed’ where other parties will not be prejudiced,

 belated new claims will ordinarily be denied, even absent prejudice, unless the reason for the

 [creditor’s] delay is compelling.”).5

        A claim is amendable “where the purpose is to cure a defect in the claim as originally

 filed, to describe the claim with greater particularity or to plead a new theory of recovery on the

 facts set forth in the original claim.” LeaseAmerica Corp. v. Eckel, 710 F.2d 1470, 1473 (10th

 Cir. 1983) (quoting Matter of Commonwealth Corp., 617 F.2d 415, 420 (5th Cir. 1980)). See also


 5
  NMTR did not argue that the Third Claim or the Fourth Claim should be allowed as an untimely filed
 new claim based on NMTR’s excusable neglect. Nor does the evidence support a finding that NMTR’s
 delay in filing the Third Claim or the Fourth Claim after the Claims Bar Date was due to excusable
 neglect.

                                                  -12-

Case 19-11504-j11       Doc 169      Filed 08/31/21      Entered 08/31/21 10:50:33 Page 12 of 24
 United States v. Int’l Horizons, Inc. (In re Int’l Horizons, Inc.), 751 F.2d 1213, 1216 (11th Cir.

 1985) (same); Hemingway Transp., 954 F.2d at 10 (“Amendments to proofs of claim timely filed

 are to be freely allowed, whether for purposes of particularizing the amount due under a

 previously-asserted right to payment, or simply to cure technical defects in the original proof of

 claim.”). An allowed amended claim relates back to the date of the filing of the original proof of

 claim. Hemingway, 954 F.2d at 10.

        Centinel Bank contends that the Third Claim and therefore also the Fourth Claim are new

 claims filed after the Claims Bar Date. To determine the standard applicable to whether to allow

 the filing of the Third and Fourth Claims, the Court must determine whether the Third Claim,

 and therefore also the Fourth Claim, is an amendment to the Second Claim or is a new claim

 filed in the guise of an amendment.

        Centinel Bank contends that the Third Claim is really a new claim because it is based on

 different taxes than those claimed in the Second Claim. Centinel Bank points out that NMTR’s

 objection to confirmation focused on CFT (fuel) taxes and mismatched amounts as reported to

 the New Mexico Department of Workforce Solutions, not gross receipts taxes, and that NMTR

 failed to allege that any “project assessments” existed prior to filing the Third Claim. This Court

 disagrees that the Third Claim is a really new claim because it is based on a different type of tax

 or different tax reporting periods. Both the Second Claim and the Third Claim are based in part

 on gross receipts taxes arising from tax reporting periods in 2014 through 2018. Under the

 Second Claim, NMTR claimed unpaid gross receipts taxes as reported in CRS-1 reports JB

 Chevron filed in each of those periods. The increase in the amount of the Third Claim results

 from (i) NMTR auditing CRS-1 reports included in the Second Claim after discovering

 mismatches between those reports and tax returns filed with the IRS for the same tax years, and



                                                 -13-

Case 19-11504-j11       Doc 169     Filed 08/31/21      Entered 08/31/21 10:50:33 Page 13 of 24
 (ii) NMTR assessing additional gross receipts taxes based on the audit results. The decrease in

 the amount of the Fourth Claim results from NMTR eliminating from its claim taxes assessed for

 2014 reporting periods as outside the applicable statute of limitations. The Original Claim and

 the Second Claim thus gave adequate notice of the existence and nature of NMTR’s claim for

 unpaid gross receipts taxes.

        Centinel Bank contends further that the Third Claim and Fourth Claim are new claims

 because of the significant increase in the amount NMTR has claimed after the Claims Bar Date.

 That raises the issue of whether the significant increase in the amount of the claim alone is

 sufficient to conclude that the Third Claim is really a new claim in the guise of an amendment.

 The approximate $965,000 increase in the amount of the Third Claim compared with the Second

 Claim is more than 8 times as much as the Second Claim. The approximate $750,000 increase in

 the amount of the Fourth Claim compared with the Second Claim is more than 6.5 times as much

 as the Second Claim.

        In Tanaka Brothers, the Tenth Circuit considered whether an amended claim filed by the

 IRS in the amount of $471,142.48 after the claims bar date was in fact an amendment to the

 original claim filed as an estimated claim in the amount of $115,000 or was a new claim filed in

 the guise of an amended claim. 36 F.3d at 998. The claim filed after the claims bar date was

 about 4 times the amount of the original timely filed claim. The original claim was filed as an

 estimated claim because the debtor had not filed tax returns for the period in question. The Tenth

 Circuit concluded that the claim filed after the bar date was in fact an amended claim, not a new

 claim filed in the guise of an amended claim, and that the bankruptcy court abused its discretion

 in disallowing the IRS’s amended claim. Id. at 1000.




                                                -14-

Case 19-11504-j11       Doc 169     Filed 08/31/21      Entered 08/31/21 10:50:33 Page 14 of 24
         To determine both whether the amended claim in fact was an amendment and not a new

 claim in the guise of an amended claim, and, if an amended claim, whether the IRS should be

 permitted to amend its claim, the Tanaka Court identified and applied the following factors:6

         (1) Whether the parties or creditors relied on the . . . initial claim, or whether they had
             reason to know subsequent proofs of claim would follow pending the completion of
             the audit;

         (2) Whether other creditors would receive a windfall to which they are not entitled on the
             merits by the Court not allowing this amendment to the . . . proof of claim;

         (3) Whether the . . . [creditor] intentionally or negligently delayed in filing its amended
             claim;

         (4) The justification, if any, for the failure to request the timely extension of the bar date;

         (5) Any other general equitable considerations.

 Tanaka Brothers, 36 F.3d at 998-99 (quoting In re Oasis Petroleum Corp., 130 B.R. 89, 92
 (Bankr. C.D. Cal. 1991)).7




 6
   Unlike the Tenth Circuit in Tanaka Brothers, many courts considering whether to allow a claim filed as
 an amended claim filed after the claims bar date first examine whether the claim is an amended claim or a
 new claim before applying the applicable standard. See, e.g., In re Enron Corp,. 419 F.3d 115, 133 (2nd
 Cir. 2005) (examining first whether the amended claim in fact amends a timely filed claim or whether it is
 a new claim filed in the guise of an amended claim; and second, applying the applicable standard for
 determining whether to permit the amendment or the filing of a new claim); Hemingway Transp., 954 at
 10 (“First, the proposed amendment must not be a veiled attempt to assert a distinctly new right to
 payment as to which the debtor estate was not fairly alerted by the original proof of claim . . . . Second,
 the amendment must not result in unfair prejudice to other holders of unsecured claims against the estate .
 . . . Third, the need to amend must not be the product of bad faith or dilatory tactics on the part of the
 claimant.”) (citations omitted). This Court will follow the unitary approach taken in Tanaka Brothers,
 which is binding precedent on this Court, as did the bankruptcy court in Las Uvas, 620 B.R. at 374-75
 (applying the Tanaka Brothers factors to determine whether an amendment to a timely filed proof of
 claim was really a new claim). However, this Court would reach the same result under the unitary
 approach or under approaches taken by other courts. As noted by the Bankruptcy Court for the District of
 Kansas, whether to allow the amendment of a timely filed proof of claim “really come[s] down to two
 questions. First, is the creditor attempting to stray beyond the perimeters of its original proof of claim,
 effectively filing a new claim, and [second] what is the degree and incidence of prejudice caused by the
 creditor’s delay.” In re Coover, No. 06-40176, 2006 WL 4491439, at *5 (Bankr. D. Kan. Sept. 28, 2006).
 7
   In many cases it is not necessary to apply these factors where it is obvious whether a claim filed after the
 claims bar date is an amendment of a previously filed claim, such as when an amended claim corrects a
 technical defect in the original claim or attaches supporting documentation, or is a new claim, such as a
 claim based on occurrences and transactions wholly unrelated to the original claim.

                                                     -15-

Case 19-11504-j11         Doc 169       Filed 08/31/21       Entered 08/31/21 10:50:33 Page 15 of 24
         Other factors relevant to whether to allow a claim to be amended include:

         (6) Whether the creditor designated the original claim as an estimate;8

         (7) The relative size of the proposed increase in the amount of the claim;9

         (8) Whether the debtor’s plan has already been confirmed;10 and

         (9) Whether a party will be unduly prejudiced by allowance of the amended claim.11

 Of all these factors, often the factor given the most weight is whether the party opposing the

 amendment will suffer actual prejudice by the amendment. Enron, 419 F.3d at 133 (“The critical

 consideration is whether the opposing party will be unduly prejudiced by the amendment.”)

 (quoting In re Integrated Res., Inc., 157 B.R. 66, 70 (D.S.D.N.Y. 1993)). Whether to allow an

 amendment falls within the Court’s sound discretion. Hemingway Transp., 954 F.2d at 10 (“The

 equitable determination to allow or disallow an amendment to a proof of claim timely filed is

 entrusted to the sound discretion of the bankruptcy court.”).12 If the party opposing the

 amendment to a proof of claim cannot demonstrate actual prejudice, generally it is within the

 court’s discretion to allow the amendment. See Unioil, 962 F.2d at 993 (where the opposing




 8
   See Tanaka Brothers., 36 F.3d at 1000 (the fact that the IRS’s proof of claim was clearly designated as
 an estimate was critical to the court’s conclusion that the amended claim should be allowed); Las Uvas,
 620 B.R. at 373.
 9
   See In re Stavriotis, 977 F.2d 1202 (7th Cir. 1992) (denying IRS leave to amend its claim to increase the
 amount from $11,132.93 to $2,435,078.39, more than 220 times the original claim); Las Uvas, 620 B.R.
 at 373.
 10
    See In re New River Shipyard, Inc., 355 B.R. 894, 909 (Bankr. S.D. Fla. 2006) (“[P]ost-confirmation
 amendment of a claim should only be allowed for compelling reasons.”) (citing In re Chappell, 984 F.2d
 775 (7th Cir. 1993)); Las Uvas, 620 B.R. at 373.
 11
    Enron, 419 F.3d at 133; Coover, 2006 WL 4491439, at *5 (whether to allow an amendment depends on
 “the degree and incidence of prejudice caused by the creditor’s delay.” ).
 12
    See also In re Commercial Club Ltd., 978 F.2d 1267 (10th Cir. 1992) (unpublished) (“[T]he decision
 whether or not to allow an amendment to an amendable proof of claim is reviewed solely for an abuse of
 the bankruptcy court’s discretion.”) (citing Unioil, 962 F.2d at 992); In re In re Richter, 478 B.R. 30, 39
 (Bankr. D. Colo. 2012) (whether to allow an amendment to a timely filed proof of claim falls within the
 court’s discretion).


                                                    -16-

Case 19-11504-j11        Doc 169       Filed 08/31/21      Entered 08/31/21 10:50:33 Page 16 of 24
 party did not demonstrate actual prejudice resulting from the amendment, it was within the

 court’s discretion to allow the amended claim).

        Applying these factors to the Third Claim, the Court concludes the size of the increase in

 the amount of NMTR’ claim by itself is insufficient to establish that the Third Claim is really a

 “new” claim, although the factors weigh strongly in favor of disallowing amendment of the

 Second Claim as untimely. The Court will address the relevant factors.

        Prejudice to Centinel Bank and Reliance on the Original Claim

        Centinel Bank relied on the nature and amount of NMTR’s claim as stated in the Second

 Claim when deciding to support JB Chevron’s Plan. The Plan provided for sale of the Liquor

 License and payment of NMTR’s secured claim in full, with the remaining proceeds to be paid to

 Centinel Bank. NMTR objected to the Plan on the ground that JB Chevron had not submitted

 required CFT (combined fuel tax) reports and had not resolved discrepancies in its employer

 withholding tax reports submitted to NMTR and to the New Mexico Department of Workforce

 Solutions. The confirmation order required JB Chevron to provide NMTR with all tax reporting

 that NMTR required and provided that NMTR would be under no obligation to provide a tax

 clearance needed for the sale of the Liquor License unless its claim is paid in full from the sale

 proceeds. Neither NMTR’s Third Claim nor its Fourth Claim increased the amount of NMTR’s

 claim under the Original and Second Claim for CFT or withholding taxes.

        In addition, Centinel Bank relied on the nature and amount of NMTR’s claim as stated in

 the Second Claim and in the Sale Order when it entered into the Stay/Carve-Out Agreement. The

 Sale Order authorizing the sale of the Liquor License, entered October 23, 2020, and the Motion

 to Approve Sale of Liquor License contemplated payment of NMTR’s claim in full from the sale

 of the Liquor License, based on the Second Claim in the amount of $134,439.35 plus interest



                                                 -17-

Case 19-11504-j11       Doc 169     Filed 08/31/21      Entered 08/31/21 10:50:33 Page 17 of 24
 from the petition date, with a substantial amount remaining to pay Centinel Bank’s secured

 claim.

          Although NMTR commenced its audit of JB Chevron’s gross receipts tax reports in

 September 2020 based on mismatches between tax reporting to NMTR and to the IRS, NMTR

 did not object to the Motion to Approve Sale of Liquor License, did not disclose the ongoing

 audit to Centinel Bank, and did not alert JB Chevron and other creditors that the audit might

 result in NMTR seeking to increase substantially the amount of its Second Claim. This left

 Centinel Bank confident that the sale of the Liquor License would result in sufficient proceeds to

 pay both NMTR’s claim and pay a good portion of Centinel Bank’s secured claim. In November

 2020, Centinel Bank agreed to the carve out from the proceeds from the sale of the Farmland

 Property to benefit the Gonzaleses’ chapter 7 bankruptcy estate in reliance on the Sale Order, the

 Second Claim and the confirmed Plan, expecting to receive the remaining proceeds from the sale

 of the Liquor License after payment of the Second Claim. The Court approved the carve-out on

 December 10, 2020. See Exhibit BB. NMTR did not file its Third Claim until well after the entry

 of the order approving the Stay/Carve-Out Agreement.

          If the Third Claim were allowed, Centinel Bank would be prejudiced because the entire

 remaining balance from the sale of the Liquor License would be paid to NMTR in partial

 payment of its greatly increased priority claim. Centinel Bank gave up a portion of its collateral

 under the Stay/Carve-Out Agreement in reliance on the Second Claim and the Sale Order. Its

 expectation of payment on its secured claim under the terms of the confirmed Plan and the Sale

 Order would be lost if NMTR were allowed to amend its Second Claim.




                                                -18-

Case 19-11504-j11       Doc 169     Filed 08/31/21     Entered 08/31/21 10:50:33 Page 18 of 24
        Windfall if the Amendment of the Second Claim is Disallowed

        Centinel Bank will not receive a windfall if the amendment to the Second Claim is

 disallowed. Centinel Bank’s debt was secured by the Liquor License, the Gas Station Property,

 the Farmland Property, and the Residence. It realized only half of the proceeds from the sale of

 the Farmland Property because it agreed to forego the remaining half for the benefit of the

 Gonzaleses’ chapter 7 bankruptcy estate in reliance on the Second Claim and its expectation of

 receiving payment from the sale of the Liquor License. The Plan and the Sale Order provided for

 Centinel Bank to receive some of the proceeds from the sale of the Liquor License after NMTR’s

 claim as asserted at the time was paid in full, with interest. Disallowance NMTR’s amendment to

 its Second Claim will not result in a larger distribution to similarly situated creditors as a whole;

 rather disallowance of the amendment to the Second Claim will result in Centinel Bank receiving

 the remaining proceeds from the sale of the Liquor License as contemplated under JB Chevron’s

 confirmed Plan and the Motion to Approve Sale of Liquor License as granted by the Sale Order.

        The Length of NMTR’s Delay in filing the Third Claim/Reasons for the
        Delay/Justification for Failing to Seek an Extension of the Bar Date

        NMTR never sought an extension of the Claims Bar Date. It filed its Third Claim on the

 same day the Court entered the order requiring NMTR to issue its tax clearance certificate so that

 the sale of the Liquor License could close, nearly a year after the Claims Bar Date. NMTR points

 out that JB Chevron’s underreporting caused the problem and asserts that it did not likely obtain

 the Gonzaleses’ personal income tax returns from the IRS until sometime in the summer of 2020,

 although there is no evidence regarding when NMTR received those returns. Once NMTR began

 its audit based on the information received from the IRS, it acted diligently to complete the audit,

 issue the project assessments, and amend its proof of claim. However, NMTR knew that it had

 commenced its audit by the time JB Chevron filed the Motion to Approve Sale of Liquor License

                                                 -19-

Case 19-11504-j11       Doc 169      Filed 08/31/21     Entered 08/31/21 10:50:33 Page 19 of 24
 on September 24, 2020. NMTR could have responded to the Motion to Approve Sale of Liquor

 License to alert JB Chevron and Centinel Bank that it had commenced an audit which might

 result in additional tax due but failed to do so. Instead, NMTR did not object to the Motion to

 Approve Sale of Liquor License and the Sale Order authorizing the sale of the Liquor License

 was entered by default.

        In addition, the timely filed Original Claim notes thirteen mismatched amounts relating to

 income amounts reported to the New Mexico Department of Workforce Solutions. NMTR thus

 had reason to know that JB Chevron might have other tax reporting discrepancies requiring

 further investigation. The Gonzaleses’ federal tax returns at issue were filed long before the

 February 20, 2020 Claims Bar Date. Centinel Bank obtained a copy of the Gonzaleses’ federal

 tax returns from prior tax years in July 2019. NMTR likewise may have received the returns or

 the magnetic media relating to the returns in that time frame, or if not, could have requested the

 Gonzaleses’ federal tax returns and conducted its audit prior to the Claims Bar Date. It did not.

 NMTR instead followed its ordinary course of business and initiated its audit some indeterminate

 time after it received the magnetic information from the IRS. There is no evidence of the date

 NMTR actually received the magnetic information from the IRS. It is possible that NMTR had

 the mismatched information from the IRS well prior to the Claims Bar Date. NMTR took no

 special steps to expedite its review process after it learned of the other mismatched amounts.

 NMTR provided insufficient justification for its delay in filing the Third Claim and for failing to

 seek an extension of the Claims Bar Date prior to its expiration. Thus, NMTR has not met its

 burden of showing that it acted diligently in filing the Third Claim.




                                                 -20-

Case 19-11504-j11       Doc 169     Filed 08/31/21      Entered 08/31/21 10:50:33 Page 20 of 24
         Designation of the Original Claim as an Estimated Claim

         NMTR did not designate all or a portion of the Original Claim or the Second Claim as a

 mere estimate, though the attachments to the Original Claim and the Second Claim reflect that

 some of the amounts for CRS-1 taxes are based on “mismatched WH [withholding], estim per

 DWS [Department of Workforce Solutions].” See Exhibits C and D. Further, in objecting to the

 Plan, NMTR asserted that there may be additional taxes due. See Exhibit L. There is no evidence

 that those returns could not have been audited before the Claims Bar Date. Further, despite

 taking that position in objecting to the Plan, NMTR never audited the mismatched withholding

 tax returns reflected in attachments to the Original Claim and the Second Claim. Instead, it

 audited different gross receipts tax returns based on mismatches with IRS returns. Moreover,

 NMTR did not object to the Motion to Approve Sale of Liquor License, filed in September of

 2020, around the time that NMTR likely began its audit. The Motion to Approve Sale of Liquor

 License contemplated payment to NMTR in the amount of its Second Claim, plus accrued

 interest.

         Size of the Increased Claim Amount

         The sheer size of the increased claim amount also weighs in favor of disallowance of the

 amendment,13 though by itself, the increase in the claim amount is insufficient under the facts of

 this case to render the Third Claim a new claim. See Hemingway Transp., 954 F.2d at 10 (“[A]s a

 general rule, amendments intended merely to increase the amount of a claim grounded in the

 same right to payment, are not considered ‘new’ claims under the Code.”); In re Callery, 274

 B.R. 51, 56 (Bankr. D.Mass. 2002) (IRS’s amended proof of claim asserting significantly



 13
   See PT-1 Commc’ns, Inc., 292 B.R. 482, (Bankr. E.D.N.Y. 2003) (“[C]ourts have . . . ruled that a proof
 of claim which purports to amend a timely filed claim should be reasonably within the amount of the
 timely filed claim.”) (citations omitted).

                                                   -21-

Case 19-11504-j11        Doc 169      Filed 08/31/21      Entered 08/31/21 10:50:33 Page 21 of 24
 increased income tax obligations following the results of its investigation was not a “new” claim

 because all the asserted taxes derived from the same right to payment). NMTR’s total claim

 increased from $137,397.33 in its Original Claim to $866,220.84 in its Third Claim, an increase

 of over 600%. If the Third Claim is allowed, NMTR will receive all of the remaining proceeds

 from the sale of the Liquor License, contrary to what was contemplated by the confirmed Plan

 and the Sale Order authorizing the sale of the Liquor License, depriving Centinel Bank of its

 expected payment on its secured claim.

        Post-Confirmation Amendment

        NMTR filed its Third Claim after confirmation of the Plan. Post-confirmation

 amendments to proofs of claim generally are disfavored. See IRT Partners, L.P. v. Winn-Dixie

 Stores, Inc. (In re Winn-Dixie Stores, Inc.), 639 F.3d 1053, 1056-57 (11th Cir. 2011) (A “post-

 confirmation amendment—while not prohibited—is not favored . . . .”); Las Uvas, 620 B.R. at

 373 n.6 (“[P]ost-confirmation claim amendments should rarely be allowed.”); In re Shealy, 599

 B.R. 397, 404 (Bankr. M.D. Ga. 2019) (“Although creditors have broad rights to amend their

 claims, that right narrows considerably once a plan is confirmed.”). This is because a confirmed

 plan generally has preclusive effect, binding the debtor and all creditors to its terms. Jaurdon v.

 Cricket Commc’ns, Inc., 412 F.3d 1156, 1158 (10th Cir. 2005) (creditor that received proper

 notice is bound by the terms of a confirmed plan); Winn-Dixie, 639 F.3d at 1056 (explaining that,

 similar to a civil judgment, confirmation extinguishes the claim and creates a new claim defined

 by the treatment under the plan, and determining that the confirmed plan had res judicata effect

 precluding the post-confirmation amendment of a creditor’s proof of claim); Las Uvas, 620 B.R.

 at 373 n.6 (“This is because ‘[c]onfirmation of a chapter 11 plan is the equivalent of a final

 judgment in ordinary civil litigation’ and is entitled to res judicata effect.”) (quoting New River



                                                 -22-

Case 19-11504-j11       Doc 169      Filed 08/31/21     Entered 08/31/21 10:50:33 Page 22 of 24
 Shipyard, 355 B.R. at 912). “[O]nly the most compelling circumstances justify” a post-

 confirmation amendment. Winn-Dixie, 639 F.3d at 1057. No compelling circumstances exist

 here.

         Other Equitable Considerations

         It is unfortunate that NMTR did not complete its audit prior to the Claims Bar Date or in

 time to seek an extension of the Claims Bar Date prior to its expiration. But once NMTR

 becomes aware that a taxpayer has filed bankruptcy, NMTR should take appropriate steps to

 protect its interest and timely file a proof of claim. If, prior to the claims bar date, NMTR has

 mismatch information from the New Mexico Department of Workforce Solutions or the IRS, or

 reasonably could obtain such information but requires additional time to investigate or audit

 returns, NMTR should seek an extension of the claims bar date prior to its expiration to ensure

 creditors do not detrimentally rely on NMTR’s timely filed claim. On the other hand, if NMTR

 discovers potential problems with filed tax returns possibility necessitating an audit after the

 claims bar date, it should seek leave to amend its claim as soon as it discovers the potential

 problems. Here, NMTR did neither, and a creditor reasonably relied on NMTR’s timely filed

 Original Claim and Second Claim and would be unfairly prejudiced if NMTR were permitted to

 amend its claim further at this late date.

         Based on the foregoing, the Court will sustain the Objection to Claim, disallow

 amendment of the Second Claim in the form of NMTR’s Fourth Claim, and authorize the release

 of the remaining proceeds from the sale of the Liquor License to Centinel Bank.




                                                 -23-

Case 19-11504-j11       Doc 169      Filed 08/31/21     Entered 08/31/21 10:50:33 Page 23 of 24
 The Court will enter a separate order consistent with this Memorandum Opinion.



                                            _________________________________________
                                            ROBERT H. JACOBVITZ
                                            United States Bankruptcy Judge
 Date entered on docket: August 31, 2021

 COPY TO:

 James A Askew
 Attorney for Centinel Bank of Taos
 Askew & White, LLC
 1122 Central Ave SW, Ste. 1
 Albuquerque, NM 87102

 Angela Swenson
 Attorney for New Mexico Taxation and Revenue Department
 New Mexico Attorney General Office
 201 Third St NW, Suite 300
 Albuquerque, NM 87102

 Michael K Daniels
 Attorney for Debtor
 PO Box 1640
 Albuquerque, NM 87103-1640




                                             -24-

Case 19-11504-j11     Doc 169     Filed 08/31/21    Entered 08/31/21 10:50:33 Page 24 of 24
